Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017/104349 A1, published 22 Jun. 2017, hereinafter Asatsu) and evidence provided by PubChem (“2-Phenoxyethyl acrylate,” accessed 16 May 2022).
Note: Text references to Asatsu are based on the English translation of the Description section of the document, unless otherwise indicated.
Regarding claims 1-2, 7-13, 15, and 18-19, Asatsu teaches an adhesive composition laminated on an optical film used in a liquid crystal display device, and his optical laminate comprises a resin film (optical film, Item 3), polarizer (Item 2), and adhesive layer (Item 20) (Abstract, claim 14, Figure 4 [reproduced below, see original Japanese patent document], page 1, lines 10-13 and pages 31-32, lines 1297-1299).  

    PNG
    media_image1.png
    495
    791
    media_image1.png
    Greyscale

5 – Optical laminate
1a – Optical film with adhesive layer
10a – Polarizing plate
3 - First resin film
2 – Polarizer
20 – Adhesive layer
30 – Metal layer
40 – Substrate

(page 31-32, lines 1297-1299)


Asatsu teaches his acrylic pressure sensitive adhesive comprises butyl acrylate (BA, alkyl (meth)acrylate monomer having an alkyl group with 4 or more carbon atoms), methyl acrylate (MA, an alkyl (meth)acrylate monomer having an alkyl group with 3 or less carbon atoms), phenoxyethyl acrylate (PEA, aromatic group containing monomer), and 5-hydroxypentyl acrylate (5HPA, polar functional group-containing monomer unit) (Table 1, Example 1/A-1, see original Japanese patent document).  The amounts for Example 1/A-1 are listed in the table below, along with the calculated amounts of methyl acrylate: 53.1 parts, phenoxyethyl acrylate: 17.7 parts, and 5-hydroxypentyl acrylate: 6.2 parts per 100 parts of butyl acrylate (acrylate with 4 or more carbon atoms).

Asatsu,
Example 1, A-1
Butyl Acrylate (BA)
Methyl Acrylate (MA)
Phenoxyethyl acrylate (PEA))
5-hydroxypentyl acrylate (5-HPA)
% based on all monomers
56.5
30
10
3.5
parts per 100 parts acrylate with C4+ ester
100
53.1
17.7
6.2
Low end of range (% of all monomers)


0%
1.75%
Upper end of range (% of all monomers)


30%
5.5%
Low end of range (parts per 100 parts acrylate with C4+ ester


0 parts
3.1 parts
Upper end of range (parts per 100 parts acrylate with C4+ ester


53 parts
9.7 parts
Claimed amounts
50 – 70 wt.%
(claim 7)
30 – 65 parts / 100 parts acrylate with C4+ ester
(claim 9)
20 -45 parts / 100 parts acrylate with C4+ ester
(claim 11)



As evidenced by PubChem, phenoxyethyl acrylate has the chemical structure of Formula 1 (in claim 12 of the current invention) with n=1, R1 as hydrogen, A as a ethyl group, and Q as oxygen, and P is an aromatic ring.
Asatsu further teaches that his acrylic pressure sensitive adhesive also comprises (meth)acrylate containing a carboxyl group in the amount of 1.0 parts by weight or less with respect to 100 parts by weight of the (meth)acrylic resin (claim 1), and these monomers include (meth)acrylic acid, maleic acid, and maleic anhydride (page 9, lines 341-342).
The amount of the aromatic acrylate and polar acrylate in this example taught by Asatsu are somewhat outside of the claimed range: 20-45 parts; however, Asatsu teaches that the aromatic acrylate may be present in amounts ranging from 0 to 30 parts (based on the total amount of monomers, page 8, lines 320-323), which results in compositions with 0 – 53 (30/56.5*100) parts of aromatic acrylate per 100 parts of acrylate with an alkyl group with 4 or more carbons, which overlaps with the claimed amount of the aromatic acrylate.
Based on the amounts of butyl acrylate and methyl acrylate in the example, there would be 1.8 parts or less (meth)acrylate containing a carboxyl group based on 100 parts of the alkyl (meth)acrylate units with 4 or more carbon atoms ((1*100)/(56.5)).
Asatsu teaches the gel fraction of his pressure sensitive adhesive is 50 – 95% (page 18, lines 719-725).
Asatsu uses a different method for determining gel fraction; however, it is the examiner’s position that his method and the claimed method would result in similar gel fraction values.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amount of aromatic methacrylate, amount of polar monomer, and gel fraction from the overlapping portion of the ranges taught by Asatsu because overlapping ranges have been held to be prima facie obviousness.
Asatsu teaches his adhesive contains an ionic antistatic agent (organic salt) comprising an ammonium cation and a bis(fluorosulfonyl) imide anion (page 15, line 613 – page 16, 628).
Asatsu teaches his pressure sensitive adhesive has a storage elastic modulus of 0.1 to 5 MPa in the temperature range of 23 to 80⁰C (page 17, lines 707-708).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected storage elastic modulus values from the overlapping portion of the range taught by Asatsu because overlapping ranges have been held to be prima facie obviousness.
In light of the overlap between the claimed optical laminate and that disclosed by Asatsu, it would have been obvious to one of ordinary skill in the art to use an optical laminate that is both disclosed by Asatsu and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 17, Asatsu teaches the elements of claim 1, and Asatsu teaches his pressure sensitive adhesive comprises cross-linking catalysts (crosslinking agent) (page 12, lines 489-495
Regarding claim 20, Asatsu teaches the elements of claim 1, and Asatsu teaches that his optical film has a pressure sensitive adhesive layer (Item 20) in direct contact with his metal layer (Item 30), and his metal layer is an electrode (page 14, 557-560, page 26, lines 1051-1053, and Figure 4, reproduced above).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017/104349 A1, published 22 Jun. 2017, hereinafter Asatsu) and further in view of Bae et al. (US Patent 2013/0114137 A1, published 09 May 2013, hereinafter Bae).
Regarding claims 3-6, Asatsu teaches the elements of claim 1, and Asatsu teaches a polarizer comprising a polyvinyl alcohol film that is prepared by being immersed in a potassium iodide solution (page 29, lines 1189-1193).  
Asatsu does not disclose the amount of potassium compound that remains in the polarizer, the inclusion of a zinc compound, and the relative amount of potassium compound to zinc compound.
Bae teaches a polyvinyl alcohol polarizer comprising 1-5 wt.% potassium iodide and 0.01-0.5 wt.% zinc salt (paragraphs 0010 and 0013), which corresponds to a ratio of potassium compound to zinc compound of 2 (1/0.5) to 500 (5/0.01).
Given that Asatsu and Bae are drawn to polyvinyl alcohol polarizers comprising potassium iodide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amounts of potassium iodide and zinc salt as taught by Bae in the polyvinyl alcohol polarizer of Asatsu.  Since Asatsu and Bae are both drawn to polyvinyl alcohol polarizers comprising potassium iodide, one of ordinary skill in the art would have a reasonable expectation of success in using the amounts of potassium iodide and zinc salt as taught by Bae in the polyvinyl alcohol polarizer of Asatsu.  Further, Bae teaches that his polyvinyl alcohol polarizer, which has a concentration gradient of zinc salt, undergoes less color change over time and has enhanced photodurability (paragraph 0049).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of potassium iodide and zinc compound and the relative amount of potassium iodide to zinc salt from the overlapping portion of the ranges taught by Asatsu in view of Bae because overlapping ranges have been held to be prima facie obviousness.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017/104349 A1, published 22 Jun. 2017, hereinafter Asatsu) in view of Yoon et al. (US Patent Application 2014/0016067 A1, published 16 Jan. 2014, hereinafter Yoon).
Note: Text references to Asatsu are based on the English translation of the Description section of the document, unless otherwise indicated.
Regarding claims 14 and 16, Asatsu teaches the elements of claim 1.
Asatsu does not disclose the ammonium cation of his organic salt comprises alkyl groups nor the inclusion of a metal salt with his organic salt. 
Yoon teaches a pressure-sensitive adhesive composition comprising an acrylic polymer and an antistatic agent (Abstract and paragraph 0006).  Yoon teaches the antistatic agent is an ionic compound and a metal salt (paragraph 0027), in which the ionic compound is a combination of a quaternary ammonium cation, such as N-methyl-N,N.N-tributylammonium, N-ethyl-N,N.N-tributylammonium, N-methyl-N.N.N-trihexylammonium, N-ethyl-N,N.N-trihexylammonium, N-methyl-N,N,N-trioctylammonium or N-ethyl-N,N,N-trioctylammonium (paragraphs 0030 and 0036) and a bis(perfluoroalkylsulfonylimide) anion.  These ammonium compounds satisfy the chemical structural limitations of claim 14.  Yoon teaches that the metal salt may be included in an amount of 10 parts by weight or less relative to 100 parts by weight of the acrylic polymer (paragraph 0046).
Given that Asatsu and Yoon are drawn to acrylic pressure sensitive adhesives for polarizers that comprise an antistatic compound comprising an ammonium bis(fluorosulfonyl)imide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ammonium cation and metal salt as taught by Yoon as the antistatic agent in the acrylic pressure sensitive adhesive of Asatsu.  Since Asatsu and Yoon are both drawn to acrylic pressure sensitive adhesives for polarizers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the antistatic agent (the combination of organic salt and metal salt) as taught by Yoon in the acrylic pressure sensitive adhesive of Asatsu.  Further, Yoon teaches that the ionic compound secures suitable antistatic properties and simultaneously maintains excellent properties of the adhesive, such as optical properties, pressure-sensitive adhesive properties, and workability, and the ionic compound does not precipitate out of the adhesive even after an extended time in storage (paragraphs 0028 and 0047).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of metal salt from the overlapping portion of the range taught by Asatsu in view of Yoon because overlapping ranges have been held to be prima facie obviousness.

Response to Arguments
Applicant's arguments filed 23 Aug. 2022 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, 12-13, and 16 and added claim 20.
Applicant argues that Asatsu’s 5HPA monomer is not a carboxyl group-containing monomer, and claim 1 has been amended to specify a carboxyl group-containing monomer.
However, as presented above, Asatsu teaches an acrylic-based pressure sensitive adhesive comprising carboxyl group-containing monomers.
Applicant argues that Yoon teaches a combination of an ionic compound and a metal salt and sets forth a minimal metal salt concentration of 0.05 parts by weight; whereas claim 16 has been amended to specify a metal concentration of 0.05 wt.% or less.
However, Yoon teaches:
[0046] In the pressure-sensitive adhesive composition, the antistatic agent may be included in an amount of 0.1 parts by weight to 20 parts by weight, preferably 0.1 parts by weight to 15 parts by weight, relative to 100 parts by weight of the acrylic polymer.  Also, when the antistatic agent includes both of the ionic compound and the metal salt and the antistatic agent falls within this content range, the ionic compound may be included in an amount of 0.05 parts by weight or more, relative to 100 parts by weight of the acrylic polymer, and the metal salt may be included in an amount of 10 parts by weight or less, relative to 100 parts by weight of the acrylic polymer.
Thus, Yoon teaches that the combined amount of ionic compound (organic salt) and metal salt can be as little as 0.1 parts, and the amount of ionic compound (organic salt) is 0.05 parts or more.  Therefore, Yoon teaches an amount of the metal salt that overlaps with the claim 16 limitation that the metal salt is less than 0.05 wt.%.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto et al. (US Patent Application 2013/0164478 A1, published 27 Jun. 2013) teaches a pressure sensitive adhesive comprising an ammonium salt as an anti-static agent.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787